DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/082624, filed on 09/06/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 7-8 of U.S. Patent No. 10,984,538, as shown below:
Instant Application 16/546,429
U.S. Pat. No. 10,984,538
Claim 1: An image-processing system comprising: at least one memory; and at least one processor configured to execute the instructions to 5perform: 

generating a synthesized image by synthesizing a background image and an object image; 

adding noise to the synthesized image; 

generating a difference image between the background image and 10the synthesized image to which the noise has been added; and 

performing machine learning using the difference image as learning data.
Claim 1: An image-processing device comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to: 

generate a difference image between a background image and a synthesized image wherein the synthesized image is generated by synthesizing the background image and an object image having at least one portion close in at least one of hue, saturation and brightness to at least one portion of the background image; 

perform machine learning using the difference image as learning data- add noise to the synthesized image; 



add a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.

Claim 2
Claim 3: The image-processing system according to claim 1, wherein the at least one processor is configured to perform:  20transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image.
Claim 1: add a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.
Claim 4: The image-processing system according to claim 3, wherein the at least one processor is configured to perform: inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image; altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image; and adding the pseudo-shadow as noise to the synthesized image by transforming the object image.
Claim 1: add a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.
Claim 5: An image-processing method comprising: 

generating a synthesized image by synthesizing a background image and an object image; 

adding noise to the synthesized image;  

10generating a difference image between the background image and the synthesized image to which the noise has been added; and 

performing machine learning using the difference image as learning data.
Claim 7: An image-processing method comprising:

generating a difference image between a background image and a synthesized image wherein the synthesized image is generated by synthesizing the background image and an object image having at least one portion close in at least one of hue, saturation and brightness to at least one portion of the background image;

performing machine learning using the difference image as learning data;

adding noise to the synthesized image;



adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.

Claim 2
Claim 7: The image-processing method according to claim 5, 20comprising: transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image.
Claim 7: adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image
Claim 8: The image-processing method according to claim 7, comprising: inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed 35 object image; altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image; and adding the pseudo-shadow as noise to the synthesized image 5by transforming the object image.
Claim 7: adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image
Claim 9: A non-transitory computer-readable recording medium storing a program to cause a computer to perform: 

generating a synthesized image by synthesizing a background image 10and an object image; 

adding noise to the synthesized image; 

generating a difference image between the background image and the synthesized image to which the noise has been added; and 

performing machine learning using the difference image as learning 15data.
Claim 8: A non-transitory computer-readable recording medium storing a program configured to cause a computer to execute:

a process of generating a difference image between a background image and a synthesized image wherein the synthesized image is generated by synthesizing the background image and an object image having at least one portion close in at least one of hue, saturation and brightness to at least one portion of the background image;

a process of performing machine learning using the difference image as learning data;
a process of adding noise to the synthesized image;



a process of adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.

Claim 2
Claim 11: The non-transitory computer-readable recording medium according to claim 9, wherein the program causes the computer to perform:  25transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image.
Claim 8: a process of adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.
Claim 12: The non-transitory computer-readable recording medium according to claim 11, wherein the program causes the computer to perform: inferring a shadow part segment of an object in the 5synthesized image by using the synthesized image and the transformed object image; altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image; and adding the pseudo-shadow as noise to the synthesized image 10by transforming the object image.
Claim 8: a process of adding a pseudo-shadow as noise to the synthesized image by transforming the object image, inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image, and altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al (US 2014/0079314), in view of Pulsipher et al (US 2012/0159290).
Regarding Claim 1, Yakubovich teaches image-processing system comprising: at least one memory; and at least one processor configured to execute the instructions ([0052-0054) to perform: generating a synthesized image by synthesizing a background image and an object image ([0077-0078], Fig. 2, at 212 create sample images, training sets could be existing geometrical model used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images having different lighting effects, color, textures, orientations, background scenes, sizes/proportions, etc, [0112], Fig. 21, if any user input requires generation of 
adding noise to the synthesized image ([0112], Fig. 21, M7d then determines if any of the accessed sample libraries require augmentation in accordance with the image constraints, [0144], to generate images, it is necessary to specify ranges for the configurable parameters such as object position, rotation, colors, lighting environment, surface properties, camera position and orientation, and various effects like noise and blur, [0188], in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image before proceeding to step 514);
generating data between the background image and the synthesized image to which the noise has been added ([0112], Fig. 21, M7e combines the synthesized sample images and the real sample image libraries (with augmentations, if applicable) into the working image library, [0138], Fig. 2, step 212 in method 200 is creation of a training set and an evaluation set, it is necessary for samples that include the object to have been labelled with ground truth attributions (e.g. location, orientation, pose, etc), [0154-0160], each sample in the dataset is preferably rendered with a rendering engine that renders the scene, ground truth data is automatically generated to accompany the rendered images); and
performing machine learning using the data as learning data ([0121], learning-based approaches attempt to build a classifier using examples of object images and non-object images, [0113], with the working image library, determine if any classifier requires training, module M11 divides the working image library of image samples into a training set and an evaluation set, then trains the needed classifier based on the training image set and input limitations, this may also require evaluating and tuning the training classifier using the evaluation set and input limitations).

In the same field of endeavor, Pulsipher teaches generating a difference image between the background image and the synthesized image ([0053-0056], Fig. 1B, at 164 depth clip of movements of interest created at 166 ground truth is created and associated with test data, test data will be run through the particular processing pipeline or pipelines of interest at 174, and the output analyzed against the ground truth at 176, process of analyzing the pipeline against the ground truth at 176 will be explained below and is performed in relation to the detection of differences between the ground truth and the output of the pipeline and is analyzed using a number of different metrics), and 
performing machine learning using the difference image as learning data ([0056-0057], the automated or periodic test will be run against the same set of data on a regular basis in order to track changes to the performance of the code over time, test suite can be a subset of test data and associated ground truth which is customized for a particular function, output of the pipeline is analyzed against the existing ground truth in the test suite at 188 and the output reported at 190, see also [0046-0048 and 0052-0054], updating pipeline with new code based on test data reports).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of synthetic sample images under different conditions and configurations to be used in training an automatic object detector operating through machine-learning, as taught in Yakubovich, to further include calculating a difference between the original input data and the synthesized output data, where said difference is used to train and modify the machine-learning algorithms, as taught in Pulsipher, in order to increase the accuracy and capability of the object recognition system. (See Pulsipher [0003-0004, 0031-0032])
Regarding Claim 2, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Yakubovich, further teaches 
Regarding Claim 3, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Yakubovich, further teaches wherein the at least one processor is configured to perform: transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image ([0187-0188], the first rotated image is labelled by defining its bounding box, in order to generate the 31 object images that are generated conventionally with 31 pictures, the first rotated image is then rotated through a range of rotation angles (step 516) using affine transformations to create additionally rotated object images, rotating the first rotated image through a range of rotation angles 0°˜30° is equivalent to rotating the original seed image through a range of rotation angles −15°˜15°, the object with rotation angle φ can be cropped out and labelled in the additionally rotated image (step 518) to become a training sample, the 31 training images are generated based on the first rotated image and can also be used as the evaluation set of object images, in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image). 
Regarding Claim 5, Yakubovich teaches an image-processing method ([0052-0054) comprising: generating a synthesized image by synthesizing a background image and an object image ([0077-0078], Fig. 2, at 212 create sample images, training sets could be existing geometrical model used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images having different lighting effects, color, textures, orientations, background scenes, sizes/proportions, etc, [0112], Fig. 21, if any user input requires generation of 
adding noise to the synthesized image ([0112], Fig. 21, M7d then determines if any of the accessed sample libraries require augmentation in accordance with the image constraints, [0144], to generate images, it is necessary to specify ranges for the configurable parameters such as object position, rotation, colors, lighting environment, surface properties, camera position and orientation, and various effects like noise and blur, [0188], in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image before proceeding to step 514);
generating data between the background image and the synthesized image to which the noise has been added ([0112], Fig. 21, M7e combines the synthesized sample images and the real sample image libraries (with augmentations, if applicable) into the working image library, [0138], Fig. 2, step 212 in method 200 is creation of a training set and an evaluation set, it is necessary for samples that include the object to have been labelled with ground truth attributions (e.g. location, orientation, pose, etc), [0154-0160], each sample in the dataset is preferably rendered with a rendering engine that renders the scene, ground truth data is automatically generated to accompany the rendered images); and
performing machine learning using the data as learning data ([0121], learning-based approaches attempt to build a classifier using examples of object images and non-object images, [0113], with the working image library, determine if any classifier requires training, module M11 divides the working image library of image samples into a training set and an evaluation set, then trains the needed classifier based on the training image set and input limitations, this may also require evaluating and tuning the training classifier using the evaluation set and input limitations).

In the same field of endeavor, Pulsipher teaches generating a difference image between the background image and the synthesized image ([0053-0056], Fig. 1B, at 164 depth clip of movements of interest created at 166 ground truth is created and associated with test data, test data will be run through the particular processing pipeline or pipelines of interest at 174, and the output analyzed against the ground truth at 176, process of analyzing the pipeline against the ground truth at 176 will be explained below and is performed in relation to the detection of differences between the ground truth and the output of the pipeline and is analyzed using a number of different metrics), and 
performing machine learning using the difference image as learning data ([0056-0057], the automated or periodic test will be run against the same set of data on a regular basis in order to track changes to the performance of the code over time, test suite can be a subset of test data and associated ground truth which is customized for a particular function, output of the pipeline is analyzed against the existing ground truth in the test suite at 188 and the output reported at 190, see also [0046-0048 and 0052-0054], updating pipeline with new code based on test data reports).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of synthetic sample images under different conditions and configurations to be used in training an automatic object detector operating through machine-learning, as taught in Yakubovich, to further include calculating a difference between the original input data and the synthesized output data, where said difference is used to train and modify the machine-learning algorithms, as taught in Pulsipher, in order to increase the accuracy and capability of the object recognition system. (See Pulsipher [0003-0004, 0031-0032])
Regarding Claim 6, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Yakubovich, further teaches 
Regarding Claim 7, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Yakubovich, further teaches transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image ([0187-0188], the first rotated image is labelled by defining its bounding box, in order to generate the 31 object images that are generated conventionally with 31 pictures, the first rotated image is then rotated through a range of rotation angles (step 516) using affine transformations to create additionally rotated object images, rotating the first rotated image through a range of rotation angles 0°˜30° is equivalent to rotating the original seed image through a range of rotation angles −15°˜15°, the object with rotation angle φ can be cropped out and labelled in the additionally rotated image (step 518) to become a training sample, the 31 training images are generated based on the first rotated image and can also be used as the evaluation set of object images, in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image).
Regarding Claim 9, Yakubovich teaches a non-transitory computer-readable recording medium storing a program ([0052-0054) to cause a computer to perform: generating a synthesized image by synthesizing a background image and an object image ([0077-0078], Fig. 2, at 212 create sample images, training sets could be existing geometrical model used as a seed image to which computer graphics and/or image processing techniques are applied to generate (i.e., synthesize) new samples images having different lighting effects, color, textures, orientations, background scenes, sizes/proportions, etc, 
adding noise to the synthesized image ([0112], Fig. 21, M7d then determines if any of the accessed sample libraries require augmentation in accordance with the image constraints, [0144], to generate images, it is necessary to specify ranges for the configurable parameters such as object position, rotation, colors, lighting environment, surface properties, camera position and orientation, and various effects like noise and blur, [0188], in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image before proceeding to step 514);
generating data between the background image and the synthesized image to which the noise has been added ([0112], Fig. 21, M7e combines the synthesized sample images and the real sample image libraries (with augmentations, if applicable) into the working image library, [0138], Fig. 2, step 212 in method 200 is creation of a training set and an evaluation set, it is necessary for samples that include the object to have been labelled with ground truth attributions (e.g. location, orientation, pose, etc), [0154-0160], each sample in the dataset is preferably rendered with a rendering engine that renders the scene, ground truth data is automatically generated to accompany the rendered images); and
performing machine learning using the data as learning data ([0121], learning-based approaches attempt to build a classifier using examples of object images and non-object images, [0113], with the working image library, determine if any classifier requires training, module M11 divides the working image library of image samples into a training set and an evaluation set, then trains the needed classifier based on the training image set and input limitations, this may also require evaluating and tuning the training classifier using the evaluation set and input limitations).

In the same field of endeavor, Pulsipher teaches generating a difference image between the background image and the synthesized image ([0053-0056], Fig. 1B, at 164 depth clip of movements of interest created at 166 ground truth is created and associated with test data, test data will be run through the particular processing pipeline or pipelines of interest at 174, and the output analyzed against the ground truth at 176, process of analyzing the pipeline against the ground truth at 176 will be explained below and is performed in relation to the detection of differences between the ground truth and the output of the pipeline and is analyzed using a number of different metrics), and 
performing machine learning using the difference image as learning data ([0056-0057], the automated or periodic test will be run against the same set of data on a regular basis in order to track changes to the performance of the code over time, test suite can be a subset of test data and associated ground truth which is customized for a particular function, output of the pipeline is analyzed against the existing ground truth in the test suite at 188 and the output reported at 190, see also [0046-0048 and 0052-0054], updating pipeline with new code based on test data reports).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of synthetic sample images under different conditions and configurations to be used in training an automatic object detector operating through machine-learning, as taught in Yakubovich, to further include calculating a difference between the original input data and the synthesized output data, where said difference is used to train and modify the machine-learning algorithms, as taught in Pulsipher, in order to increase the accuracy and capability of the object recognition system. (See Pulsipher [0003-0004, 0031-0032])
Regarding Claim 10, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Yakubovich, further teaches 
Regarding Claim 11, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claim 9 above. The combination, particularly Yakubovich, further teaches wherein the program causes the computer to perform: transforming the object image to generate a transformed object image; and generating the synthesized image by synthesizing the background image and the transformed object image ([0187-0188], the first rotated image is labelled by defining its bounding box, in order to generate the 31 object images that are generated conventionally with 31 pictures, the first rotated image is then rotated through a range of rotation angles (step 516) using affine transformations to create additionally rotated object images, rotating the first rotated image through a range of rotation angles 0°˜30° is equivalent to rotating the original seed image through a range of rotation angles −15°˜15°, the object with rotation angle φ can be cropped out and labelled in the additionally rotated image (step 518) to become a training sample, the 31 training images are generated based on the first rotated image and can also be used as the evaluation set of object images, in certain object detection/computer vision applications objects must be detected in a variety of non-optimal or varying environmental or operational conditions, the present invention provides options (step 522) for blurring, brightening/darkening and/or adding noise to the seed image).

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yakubovich et al (US 2014/0079314), in view of Pulsipher et al (US 2012/0159290), and further in view of Corazza et al (US 2019/0051052).
Regarding Claims 4, 8, and 12, Yakubovich, as modified by Pulsipher, teaches all aspects of the claimed invention as disclosed in Claims 3, 7, and 11 above. While Yakubovich teaches generating a 
In the same field of endeavor, Corazza teaches inferring a shadow part segment of an object in the synthesized image by using the synthesized image and the transformed object image; altering a luminance of the shadow part segment of the synthesized image in relation to the synthesized image; and adding the pseudo-shadow as noise to the synthesized image by transforming the object image ([0085-0086], compositing module 148 can adjust the environment of the composite image by inserting shadows in the environment as well as on the inserted graphic in the composite image, photorealistic processing module 150, which adds lighting for the rendered 3D asset based on the representation of lighting to the composite image (e.g., to any suitable portion of the environment of the composite image), Photorealistic processing module 150 can provide any suitable type of processing to match the lighting of the inserted synthetic object to the lighting of the environment, and to modify the lighting of the environment in response to changes caused by the inserted synthetic object, e.g., shadows, reflections, glares, and the like, see also [0097] composite image 314 also includes rendered image 316, including synthetic graphic 320 with shadow 322 and lighting 324).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation of synthetic sample images under different conditions and configurations to be used in training an automatic object detector operating through machine-learning, as taught in Yakubovich, modified by Pulsipher, to further include altering luminance of See Corazza [0002-0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641